UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 720 Evans Court, Suite103, Kelowna, BC Canada V1X 6G4 (Address of principal executive offices) (Zip code) Issuer's telephone number: (778) 478-9997 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the previous 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes x No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 8, 2015, 98,471,371 shares of the Registrant's Common Stock were issued and outstanding. 1 EXPLANATORY NOTE Reliabrand, Inc. is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2015, originally filed with the Securities and Exchange Commission (the “SEC”) on May 20, 2015 (the “Original Report”) to correct a typographical error within the date on the signature page of the Original Report.Other than correcting this typographical error, no changes are made to the Original Report.This Amendment also includes current certifications as Exhibits 31.1, 31.2 and 32.1. Except as expressly set forth above, the Original Report has not been amended, updated or otherwise modified.This Amendment does not reflect events occurring after the filing of the Original Report or update those disclosures regarding events that occurred subsequent to the end of the fiscal quarter ended March 31, 2015.All other information is unchanged and reflects the disclosures made at the time of the filing of the Original Report. RELIABRAND INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION 3 ITEM 1 Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2015 (unaudited) and June 30, 2014 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2015 and 2014 4 Unaudited Condensed Consolidated Statement of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 4T Controls and Procedures 26 PART II OTHER INFORMATION 26 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 6 Exhibits 27 SIGNATURE 28 2 Reliabrand Inc. Condensed Consolidated Balance Sheet Note March 31, 2015 $ June 30, 2014 $ (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net g. Inventory, net h. Prepaid Expenses i. Total Current Assets Property, plant and equipment, net of accumulated amortization 3. Intangibles, net of accumulated amortization 4. Other long term assets - Total Assets $ $ Note March 31, 2015 $ June 30, 2014 $ (Unaudited) Liabilities and Shareholders' Equity Current Liabilities Accounts payable and accrued liabilities l. $ $ Taxes payable - Due to shareholders/directors 8. Royalties Payable - related party i. Current portion of Contingent Royalties Payable c. Royalties Payable i. - Total Current Liabilities Contingent Royalties Payable c. Total Liabilities Commitments & Contingencies - - Equity Share capital 6. Contributed and other surplus 6. Other comprehensive income )) - Retained earnings (deficit) ) ) Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these financial statements. 3 Reliabrand Inc. Condensed Consolidated Statement of Operations (Unaudited) Three months ended Nine months ended Note March 31, 2015 $ March 31, 2014 $ March 31, 2015 $ March 31, 2014 $ Revenues $ Cost of goods sold Gross profit ) Operating expenses Advertising and promotion n. Amortization and Depreciation Accounting, Audit and Legal Fees Consulting Fees Consulting Fees - Related Party Rental b. Selling, general and administrative ) Shipping and warehouse o. - Stock Options Expense - - Consulting contract benefits - related party Total operating expenses Income (loss) from operations ) Non operating income and expenses Interest expense ) Net loss prior to income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net Loss Per Share - Basic and Diluted ) Weighted Average number of Common Shares Outstanding 98,264,229 The accompanying notes are an integral part of these financial statements. 4 Reliabrand Inc. Condensed Consolidated Statement of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended March 31, 2015 $ March 31, 2014 $ March 31, 2015 $ March 31, 2014 $ Net loss $ ) $ ) $ ) $ ) Foreign currency translation loss ) - ) - Accumulated Comprehensive Income $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 5 Reliabrand Inc. Condensed Consolidated Statement of Cash Flows (Unaudited) Nine months ended Note March 31, 2015 $ March 31, 2014 $ CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) for the period $ ) $ ) Depreciation and amortization Stock issued for services - Stock Option Expense - Change in account receivables ) Change in prepaid expenses ) ) Change in inventories ) Change in accounts payable and accrued expenses ) Change in royalties payable to related parties ) ) Change in royalties payable - current - Change in amounts due to officers/stockholders - current - NETCASHUSED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital additions - ) Change in long term deposits ) - Change in Contingent royalty payable ) - NET CASH USED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable - ) Proceeds of shareholder advances/notes - Repayment of shareholder advances - ) Proceeds from issuance of common stock - NET CASHPROVIDED BY FINANCING ACTIVITIES - OTHER ACTIVITIES: Effect of exchange rate on cash and cash equivalents ) - Net cash increase (decreases) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these financial statements. 6 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies a. Nature of business/basis of preparation i.Interim periods The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Regulation S-K.Accordingly, they do not include all of the information required by accounting principles generally accepted in the United States of America for annual financial statements.In the opinion of the Company’s management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the nine months ended March 31, 2015 are not necessarily indicative of results for any future period.The condensed consolidated balance sheet at June 30, 2014 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Form 10-K for the year ended June 30, 2014. During prior periods, the Company's gain/loss realized on the exchange of foreign currency became material.As such, the company began to identify the amounts and report them in a separate statement of comprehensive income. ii.Nature of Operations and Basis of Presentation Reliabrand, Inc. (the Company, we, us, our, RLIA), formerly known as A&J Venture Capital Group, Inc., Alco Energy Corp., and Startale Group, Inc., is a Nevada corporation, formed February 22, 2007 with its head office in Kelowna, BC. Since inception we have had minimal operations and not earned any significant revenues to date. In the previous fiscal year ended June 30, 2014, we had commenced sales of our products, and have started our marketing program. We are in the process of establishing ourselves as a company that will focus its operations on developing the Adiri brand of products and sell them in the open markets. Adiri was one of the first baby bottle manufacturers to offer BPA-free products when it was launched in 2007. The Adiri Natural Nurser bottle achieved more international design recognition than any other bottle of any kind in history, winning 15 internationally recognized product design competitions including tying for first place in the D&AD Design Award (known as the “Yellow Pencils”) in 2008 with the “Apple iPod Touch” from 23,000 international product submissions. The iconic and patented “natural breast shape” and “petal vent” are among the features that reduced colic and improved the infant feeding experiences which led to Adiri earning the prestigious Gold MDEA (Medical Design Excellence Award) along with the design firm Whipsaw, Inc. in 2008. We are currently developing a newer version of the baby bottle that Adiri was previously producing and it will be free of Estrogenic Activity (EA) as well as being BPA-free. The Company intends to aggressively promote and market the bottles and accessories and plans to secure retail distribution outlets for the bottles. The Company’s fiscal year-end is June 30. 7 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies - continued a. Nature of business/basis of preparation - continued iii.Business Composition On January 20, 2011, we entered into an Asset Purchase Agreement (the “Agreement”) with 0875505 B.C. Ltd. (“BC Ltd”), a British Columbia, Canadian company.The Agreement provided for us to acquire multiple patents and trademarks acquired by BC Ltd through a receivership proceeding of Adiri, Inc. (Adiri”). Adiri was granted the initial patents and trademarks.These patents and trademarks relate to a baby bottle and related components that BC Ltd expended approximately $1,500,000 in cash in acquiring and further development; as of December 31, 2010 the patents, and related expenses to acquire and maintain the patents, had a net book value, which approximates fair value, of $1,436,768.As part of the Agreement, the Company also acquired $100,000 in cash, total note receivables and accrued interest in the amount of $63,296 owed by Watergeeks, Inc., a related party entity, to BC Ltd, resin inventory of $8,160, pacifier inventory of $6,000, product molds of $5,266, assumed an executory contract with a plastics manufacturer, and assumed accounts payable of approximately $45,176.In exchange, at the closing on April 26, 2011 we issued 35,000,000 shares of our common stock, par value $.0001, post-split. On March 16, 2012, we entered into a Share Purchase Agreement (the “agreement 2”) with 0875505 B.C. Ltd. (“BC Ltd”), a British Columbia, Canadian company to acquire the company through a share exchange. As noted above, we had already purchased all the assets and liabilities from the company in the above agreement. We decided to purchase the equity in BC Ltd because while we were beginning the process to transfer the patents and trademarks to our company name, we found the process to be very costly and very lengthy. Whereas if we acquired the BC Ltd as a wholly owned subsidiary we would own the patents and trademarks without completing the transfer process, which was most cost effective for our company with our limited cash reserves, and offered the quickest and most cost effective remedy to protect our interests and our shareholders assets. In exchange for the shares of stock of BC Ltd, we agreed to issue to the shareholders of BC Ltd 50,000 shares of our restricted common stock. We also acquired the remaining cash of approximately $3,705 ($3,675CAD). b. Principles of consolidation i.Consolidated - all intercompany transactions eliminated The financial statements include the accounts of the parent Reliabrand Inc. and its wholly ownedsubsidiary.Our operations are treated as one operating segment. All inter-company balances and transactions have been eliminated. c. Use of estimates i. Estimates could be significant The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, income, expenses and related disclosures. The Company bases its estimates on historical experience and on various other market specific and other relevant assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ significantly from these estimates. 8 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies - continued d. Recently issued accounting standards Recent accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on our financial position, results of operations and cash flows, including the below: In April 2015, the Financial Accountings Standards Board issued ASU 2015-03 Interest – Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs .To simplify presentation of debt issuance costs, the amendments in this Update require that debt issuance costs related to a recognized debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this update. This will be effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. The Company does not anticipate significant impact upon its financial statements at this time and will continue to evaluation the potential for such impact. e. Financial instruments i.Exposure to foreign currency exchange risk The company does business internationally.At March 31, 2015 the company had some exposure to foreign currency exchange risk.The company purchases and sells its products in the international market and has exchange risk which is not being hedged.The relationship of accounting transactions from its Canadian operations has given effect to recognition of other comprehensive income.The Company continues to monitor these exchange relationships and will consider future plans to reduce any risk as it becomes warranted.For the nine months ending March 31, 2015, the Company has recognized over $20,000 in translation adjustments from Canadian operations. ii. Approach to managing liquidity risk Liquidity risk is the risk that the company will not be able to meet its financial obligations as they become due.Liquidity risk also includes the risk of not being able to liquidate assets in a timely manner at a reasonable price. The Company anticipates that revenue or income for fiscal year 2015 may be limited, but based upon our historical data we expect to continue to show growth. The Company also expects to continue to incur substantial expenses relating to its marketing and sales efforts. As a result, the Company expects to incur losses over the next year unless it is able to realize additional revenues under any current or future agreements. The timing and amounts of such revenues, if any, cannot be predicted with certainty. Accordingly, results of operations for any period may be unrelated to the results of operations for any other period. 9 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies - continued e. Financial instruments - continued The Company will likely need to raise and is pursuing additional funds through strategic collaborations, public or private equity or debt financing, or other funding sources. This funding may not be available on acceptable terms, or at all, and may be dilutive to shareholder interests. If sufficient capital is not available, the Company may be required to delay, reduce the scope of or eliminate one or more of its product offerings, any of which could have a material adverse effect on its business. If the Company is not able to secure additional capital by the end of its fiscal year, it may be forced to terminate operations altogether in 2015. f. Foreign currency translation The condensed consolidated interim financial statements are presented in United States dollars (USD). We have determined that our functional currency is CDN dollars. Monetary assets and liabilities are re-measured using the foreign exchange rate that prevailed at the balance sheet date. Revenue and expenses are translated at weighted average rates of exchange during the year and stockholders’ equity accounts and furniture and equipment are translated by using historical exchange rates. Any net adjustment is shown in the consolidated statements of comprehensive income. g. Receivables i.No allowance required - all collectible The company considers accounts receivable to be fully collectible; accordingly, no allowance for doubtful accounts is required. h. Inventories i.Valuation and costing method The only component of inventory is finished goods inventory, valued on a first in first out basis, and includes production cost, product freight in, and packaging costs. Slow moving and obsolete inventories are written down based on a comparison of on-hand quantities to historical and projected usages. Additionally, reserves for non-cancelable open purchase orders for components the Company is obligated to purchase in excess of projected usage, or for open purchase orders where the market price is lower than the purchase order price, if any, are recorded as other accrued expenses on the balance sheet. As of March 31, 2015 and June 30, 2014, we did not have any such accrued expenses. i. Prepaid expenses i.Composition Prepaid expenses consist of deposit amounts to manufacturers which are deferred and matched against actual receipt of product. As of March 31, 2015, the Company has placed deposits with its manufacturer for product totaling approximately $403,000. These deposits represent 50% down payment and the Company expects to pay the remaining balance as the products are completed.The initial product received from the manufacturer was substandard, therefore the balance owing is currently under dispute. 10 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies - continued i. Prepaid expenses - continued ii.Other Deposits Prepaid deposits consist of payments made for rent in the amount of $3,677 and utilities in the amount of $1,601 for the warehouse space and are considered long term. j. Property, plant and equipment i.Assets including leasehold improvements Property, plant and equipment is stated at cost.Depreciation is provided for over the estimated useful lives of the respective assets, using the percentage of declining balance method.Estimated useful lives range from 5 to 15 years.Leasehold improvements are amortized using the straight-line method over the lesser of the estimated useful life of the asset or the life of the lease. k. Other identifiable intangibles i.Patents and intellectual property rights Patents and intellectual property rights are recorded at cost and are being amortized on a straight-line basis over the legal life of the patent.The cost of the patents and intellectual property does not reflect their present or future value and the amount ultimately recoverable is dependent upon the successful commercialization of the related products.Management reviews the unamortized balance on an annual basis and recognizes any impairment in carrying value in the year of impairment. l. Payables i.Royalty payments The company has agreements that provide for royalty payments based on a percentage of sales with certain minimum guaranteed amounts.Royalty payables are accrued based upon historical sales rates adjusted for current sales trends. Total royalty expenses, net of royalty income, are included in cost of goods sold and amounted to $ 70,188 for the nine months ended March 31, 2015 and $52,293 for the nine months ended March 31, 2014. m. Revenue recognition Revenue is recognized when the four basic criteria of revenue recognition are met: (i) a contractual agreement exists; (ii) transfer of goods has been completed or services have been rendered; (iii) the fee is fixed or determinable, and (iv) collectability is reasonably assured. Thus, we generally recognize sales revenue when shipment of the purchased product has occurred. Cash payments received in advance are recorded as deferred revenue. We currently permit our customers to return or exchange defective products. We have analyzed our quality control procedures and feel that our main exposure is from damages in shipping. Accordingly we do not need to establish a reserve for returns at this time. We will continue to analyze this each period and implement one if the need arises. 11 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 1. Significant Accounting Policies - continued n. Advertising cost The Company expenses advertising costs when incurred. During the nine months ended March 31, 2015 and 2014, we had $141,031 and $163,550 in expenditures on advertising, respectively. o. Shipping and handling cost Net shipping and handling costs of $8,817 and $14,754 for the nine months ended March 31, 2015 and 2014, respectively. p. Income taxes The net operating loss carryforward is the only component of deferred tax assets for income tax purposes as of June 30, 2014, of approximately $58,435 for Federal USA income taxes and $823,128 for Canadian income taxes which was reduced to zero after considering the valuation allowance of $58,435 and $823,128, respectively, since there is no assurance of future taxable income.For the three and nine months ended March 31, 2015, the approximate additional losses increased by $144,000 and $737,000, respectively.These losses are expected to be fully reserved against for deferred tax purposes.As ofJune 30, 2014 the Company’s expected deferred tax asset and the offsetting valuation allowance was approximately $267,000, and as of March 31, 2015 the expected deferred tax asset and offsetting valuation allowance was approximately $350,000> These loss carryovers could be limited under the Internal Revenue Code should a significant change in ownership occur.For US Federal income taxes the expected rate is 34%, while for Canadian income taxes the expected rate is 25%.We currently have four years of Federal USA tax returns that are subject to examination, including the fiscal years ended June 30, 2014, 2013, 2012, and 2011, based on their filing dates by taxing authorities. We currently have three years of Canadian tax returns that are subject to examination, including the fiscal years ended June 30, 2014, 2013, 2012 and 2011, based on their filing dates by taxing authorities. We have adjusted our income tax provision from last year due to the fact that in October 2010, our company relocated to Kelowna, British Columbia, Canada. We have adjusted our figures accordingly, and show the amounts that are allocated to United States Income Tax and Canada Income Tax carryforwards of our net loss. We currently have no uncertainty of the tax positions that we have taken and believe that we can defend them to any tax jurisdiction. In February 2015, the Canada Revenue Agency, began an audit of a purchase agreement which form 2011 concerning the fair value of the patents obtained by the Company.This is expected to be a lengthy process and the outcome is not known with any certainty at this time.The Company expects to prevail at this time, but does risk that the value ascribed to the patents could be impaired by this investigation. 2. Going concern These financial statements have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the company will continue to operate in the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of operations. We have sustained operating losses since inception, which raises substantial doubt about the Company’s ability to continue as a going concern. As of March 31, 2015 we have a working capital surplus of $187,440 and accumulated deficit of $5,252,366. During the nine months ended March 31, 2015, we had a net loss of $767,813 and cash used in operating activities of $146,115. The Company’s ability to continue in existence is dependent on its ability to develop additional sources of capital, and/or achieve profitable operations and positive cash flows. Management’s plan is to aggressively pursue its present business plan. Since inception we have funded our operations through the issuance of common stock and related party loans and advances, and will seek additional debt or equity financing as required. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 12 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 3. Property, plant and equipment Property, plant and equipment consist of the following: Cost $ Accumulated Depreciation $ March 31 Net Book Value $ June 30 Net Book Value $ Computer equipment $ $ ) $ $ Furniture & Fixtures ) Product Molds ) Leasehold Improvements ) Total $ $ ) $ $ 4.Intellectual Properties and Patents Other assets consist of the following: Cost $ March 31 Net Book Value $ June 30 Net Book Value $ Adiri Patents $ $ $ Adiri Trademarks Adiri patent legal fees Plastic Technology Properties Sippy Straw technology Less: Accumulated Amortization ) ) ) Total $ $ $ a. Asset purchase agreement On January 2, 2014, we entered into an agreement to purchase certain assets own by an unrelated company in exchange for 250,000 shares of our restricted common stock valued at $0.10 or $25,000, plus a royalty of $0.31 per unit sold if the retail price is below $19.95, and $0.41 per unit sold if the retail price is $19.95 or more. If the Company decides in the future to not utilize the assets any further, the seller has the first right of refusal to repurchase them back for $37,500. The agreement also contains a non-competition clause for the seller. To date there have not been any asset sales. 5. Commitments a. Minimum salaries and incentive bonuses The company has employment agreements with certain officers.Those agreements provide for minimum salary levels as well as for incentive bonuses which are payable if specified performance goals are attained. b. Annual rent plus additional rent On April 1, 2013 the Company entered into a two year term lease agreement of an office and warehouse space located in Kelowna, BC.The lease commenced on May 1, 2013 and requires a monthly payment of approximately $3,600 including related taxes and a $3,623 security deposit. We paid the first and security deposit on January 30, 2013. On January 2, 2014, the company entered into an addendum to lease additional space for an additional monthly payment of $2,454 CDN. Rent expense was $42,062 and $30,038 for the nine month periods ended March 31, 2015 and 2014, respectively. In the three months ended September 30, 2013, we received certain credits from the lessor for various lack of performance issues totaling $9,809 as an offset of rental payments. As part of the lease we agreed to pay the landlord for leasehold improvements made to the offices and warehouse, work was completed as of June 30, 2013. We capitalized $46,855 in leasehold improvements and began depreciating them according to our policies. On July 26, 2013, in full settlement, we also paid the balance owed for these improvements in shares of our common stock (Note 3). Upon expiration of the terms of the lease, the Company entered into an amended agreement with the lessor on a month-to-month basis (Note 10) 13 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 5. Commitments - continued c. Royalty agreements The company has entered into agreements which provide for royalty payments based on a percentage of net sales of certain products.Royalty expense under these agreements was $ 70,188 for the nine months ended March 31, 2015 $52,293 for the nine months ended March 31, 2014 6. Shareholders' equity a. Stock Shares - Authorized The Company has 150,000,000 common shares authorized at a par value of $0.0001 per share and 10,000,000 shares of preferred stock, par value $0.0001 per share. On April 26, 2012 the Company approved and in December 2012 the Company increased its authorized shares of common stock from 100,000,000 to 150,000,000.All common stock shares have equal voting rights, are non-assessable and have one vote per share.Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all the directors of the Company. There is currently only three designated classes of preferred shares, “A,” “B,” “C,” see below. The holders of the preferred stock shall have such rights, preferences and privileges as may be determined by the Board of Director’s prior to the issuance of such shares. The preferred stock may be issued in such series as are designated by the Board of Director’s and the Board of Director’s may fix the number of authorized shares of preferred stock for each series and the rights, preferences, and privileges of each series of preferred stock. As of the periods ended March 31, 2015 and June 30, 2014, there were 98,471,371 and 98,471,371 shares of our common stock issued and outstanding, respectively. As of the periods ended March 31, 2015 and June 30, 2014, there were 10,000 shares of our preferred “A” stock issued and outstanding. As of the periods ended March 31, 2015 and June 30, 2014, there were no shares of our preferred “B” stock issued and outstanding. As of the periods ended March 31, 2015 and June 30, 2014, there were 50,000 shares of our preferred “C” stock issued and outstanding. b. Common Shares - Issued and Outstanding For the period ended September 30, 2014, the Company continued to sell a private placement at $5,000 per unit. A unit consists of 50,000 shares of our restricted common stock and a royalty agreement for pro-rata share of $1.00 per sale of a specific future product, up to the initial investment, after which this will convert to a 2.5% perpetual royalty on the same product. In connection with this royalty agreement, for the nine months ended March 31, 2014, the Company recorded an additional contingent liability for this agreement in the amount of $124,813 and is based upon projections of our sales on these products. For the period ended March 31, 2015, the Company has not issued any further units, consisting of shares of our restricted common stock and a royalty agreement (Note 8). 14 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 6.Shareholders' equity - continued c. Preferred Stock - Series "A" On February 26, 2010, we filed with the Secretary of State of the State of Nevada a Certificate of Designation of Series A Preferred Stock (the "Certificate of Designations") designating ten thousand (10,000) of the Company's previously authorized preferred stock. The 10,000 Series A Preferred Stock shall have an aggregate voting power of 45% of the combined voting power of the entire Company’s shares, Common Stock and Preferred Stock as long as the Company is in existence. Each holder of the Series A Preferred Stock shall have full voting rights and powers equal to the voting rights and powers of the holders of Common Stock, and shall be entitled, notwithstanding any provision hereof, to notice of any stockholders’ meeting in accordance with the by-laws of the Company, and shall be entitled to vote, together with holders of Common Stock, with respect to any question upon which holders of Common Stock have the right to vote. Without the vote or consent of the holders of at least a majority of the shares of Series A Preferred Stock then outstanding, the Company may not (i) authorize, create or issue, or increase the authorized number of shares of, any class or series of capital stock ranking prior to or on a parity with the Series A Preferred Stock, (ii) authorize, create or issue any class or series of common stock of the Company other than the Common Stock, (iii) authorize any reclassification of the Series A Preferred Stock, (iv) authorize, create or issue any securities convertible into or exercisable for capital stock prohibited by (i) or (ii), (v) amend this Certificate of Designations or (vi) enter into any merger or reorganization, or disposal of assets involving 20% of the total capitalization of the Company. Subject to the rights of the holders of any other series of Preferred Stock ranking senior to or on a parity with the Series A Preferred Stock with respect to liquidation and any other class or series of capital stock of the Company ranking senior to or on a parity with the Series A Preferred Stock with respect to liquidation, in the event of any liquidation, dissolution or winding up of the affairs of the Company, whether voluntary or involuntary, the holders of record of the issued and outstanding shares of Series A Preferred Stock shall be entitled to receive, out of the assets of the Company available for distribution to the holders of shares of Series A Preferred Stock, prior and in preference to any distribution of any of the assets of the Company to the holders of Common Stock and any other series of Preferred Stock ranking junior to the Series A Preferred Stock with respect to liquidation. The holders of the Series A Preferred Stock shall not be entitled to receive dividends per share of Series A Preferred Stock. The Company shall have no rights to redeem Series A Preferred Stock. On March 1, 2010, we granted and issued our former President 100 series A preferred stock shares with a value of $10,000 for consulting services rendered, and the expense was included in consulting fees in the statements of operations. On September 18, 2010, these shares were returned and cancelled as per the term of the Binding Letter of Intent with our former President. On May 2, 2011, weauthorized an issue to our President 10,000 shares of Class A Preferred Stock in exchange for him returning and cancelling nine million (9,000,000) shares of our common stock. This Class A preferred stock has the same terms and conditions as discussed above. 15 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 6.Shareholders' equity - continued d. Preferred Stock - Series "B" On March 15, 2014, we filed with the Secretary of State of the State of Nevada a Certificate of Designation of Series B Preferred Stock (the "Certificate of Designations") designating one hundred fifty thousand (150,000) of the Company's previously authorized preferred stock. The 150,000 Series B Preferred Stock shall accrue a dividend of $4.00 per share per annum as designated by the board of directors. These shares shall be convertible into shares of common stock at the ratio of 200 shares of common stock for each share of preferred “B” for a period of 24 months from the date of issuance. Each holder of the Series B Preferred Stock shall have full voting rights and powers equal to the voting rights and powers of the holders of Common Stock, in the equivalent number of the completed converted shares, and shall be entitled, notwithstanding any provision hereof, to notice of any stockholders’ meeting in accordance with the by-laws of the Company, and shall be entitled to vote, together with holders of Common Stock, with respect to any question upon which holders of Common Stock have the right to vote. e. Preferred Stock - Series "C" On March 15, 2014, we filed with the Secretary of State of the State of Nevada a Certificate of Designation of Series C Preferred Stock (the "Certificate of Designations") designating one hundred thousand (100,000) of the Company's previously authorized preferred stock. The 100,000 Series C Preferred Stock shall accrue annually interest at eight percent (8%) per annum as designated by the board of directors, and shall not accrue dividends. These shares shall be convertible into shares of common stock at the ratio of 100 shares of common stock for each share of preferred “C” for a period of 24 months from the date of issuance. For every three (3) shares of converted common stock the holder shall receive one common stock warrant, with an exercise price of $0.10 per share for a period of twenty four months after the date of conversion. Each holder of the Series C Preferred Stock shall have full voting rights and powers equal to the voting rights and powers of the holders of Common Stock, in the equivalent number of the completed converted shares, and shall be entitled, notwithstanding any provision hereof, to notice of any stockholders’ meeting in accordance with the by-laws of the Company, and shall be entitled to vote, together with holders of Common Stock, with respect to any question upon which holders of Common Stock have the right to vote. As of the period ended March 31, 2015, the Company has 50,000 shares of our preferredSeries “C” stock issued and outstanding. 7. Stock based compensation a. 2013 Stock Option Plan Our board of directors adopted and approved our 2013 Stock option Plan (“Plan”) on January 18, 2013, which provides for the granting and issuance of up to 30 million (30,000,000) shares of our common stock. Our board of directors administers our Plan, however, they may delegate this authority to a committee formed to perform the administration function of the Plan. The board of directors or a committee of the board has the authority to construe and interpret provisions of the Plan as well as to determine the terms of an award. Our board of directors may amend or modify the Plan at any time. However, no amendment or modification shall adversely affect the rights and obligations with respect to outstanding awards unless the holder consents to that amendment or modification. 16 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 7. Stock based compensation -continued a.2013 Stock Option Plan - continued The Plan permits us to grant Non-qualified stock options to our employees, directors and consultants.The options issued under this Plan are intended to be Non-qualified Stock Options in full compliance with Code Section 409A. The duration of a stock option granted under our Plan cannot exceed ten years.The exercise price of an incentive stock option cannot be less than 100% of the fair market value of the common stock on the date of grant. The Plan administrator determines the term of stock options granted under our Plan, up to a maximum of ten years, except in the case of certain events, as described below.Unless the terms of an optionee's stock option agreement provide otherwise, if an optionee's relationship with us ceases for any reason other than disability or death, the optionee may exercise any vested options for a period of ninety days following the cessation of service.If an optionee's service relationship with us ceases due to disability or death the optionee or a beneficiary may exercise any vested options for a period of 12 months in the event of disability or death. Unless the Plan administrator provides otherwise, options generally are not transferable except by will, the laws of descent and distribution, or pursuant to a domestic relations order.An optionee may designate a beneficiary, however, who may exercise the option following the optionee's death. During the year ended June 30, 2013, the Company granted 8,381,150 to our current President, the options become fully vested upon grant and contained an exercise price of $0.10 per share. On November 22, 2013, we granted 750,000 stock options to a consultant at an exercise price of $0.10 per share, and these options will expire five years from the grant date, and will vest as follows, upon signing the agreement 50,000 options will vest, and then at the end of each three month period, 100,000 options, per the agreement (Note 8).On February 28, 2014, the consultant and the Company terminated the agreement that granted these options and they were forfeited. As of March 31, 2015 and June 30, 2014, 21,618,850 options were available for future grant. The value of employee and non-employee stock warrants granted during the years ended June 30, 2014 and 2014 was estimated using the Black-Scholes model with the following assumptions: Expected volatility (based on historical volatility) Expected Dividends none Expected term in years 10 Risk free rate The expected volatility assumption was based upon historical stock price volatility measured on a daily basis. The risk-free interest rate assumption is based upon U.S. Treasury bond interest rates appropriate for the term of the Company’s employee stock options. The dividend yield assumption is based on our history and expectation of dividend payments. 17 Reliabrand Inc. Notes to Condensed Consolidated Interim Financial Statements For the three and nine months ended March 31, 2015 and 2014 (Unaudited) 7. Stock based compensation - continued a. 2013 Stock Option Plan - continued A summary of the options granted to employees and non-employees under the plan and changes during the periods ended March 31, 2015 and June 30, 2014 is presented below: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Terms(In Years) Aggregate Intrinsic Value Balance at July 1, 2013 $ $ - Granted - Exercised - Forfeited or expired ) - Balance and Exercisable at June 30, 2014 - Weighted average fair value of options granted during the period ended June 30, 2014 - $ - $ - Number of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Terms(In Years) Aggregate Intrinsic Value Balance at July 1, 2014 $ $
